DETAILED ACTION
This action is in response to an amendment to application 16/792081, filed on 1/5/2022. Claims 1-2, 5-9, 12-16, and 19-26 are pending. Claims 3-4, 10-11, and 17-18 are cancelled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-9, 12-16, and 19-26 under 35 U.S.C. 103 as being unpatentable over USPGPUB 2013/0152046, hereinafter “Salecker” in view of USPGPUB 2005/0114840, hereinafter “Zeidman.” 
Regarding claim 1, Salecker discloses “A method, comprising: 
generating a plurality of metadata corresponding to a plurality of code versions of an application stored in a version control system; (see, e.g., Salecker, para. 29-30; a variety of metadata is collected over time to document various changes to code)
determining a set of changes between a first metadata of a first code version and a second metadata of a second code version; (see, e.g., Salecker, para. 30-31; tracking various types of changes among multiple versions of code)
classifying elements in the set of changes into a first category and a second category based on a set of predetermined rules; (see, e.g., Salecker, para. 29; 33-35; 44-45; 58-60; multiple categories of changes are categorized according to audience, “hot spot” likelihood, and structural vs. superficial, etc.) and 
using the elements classified in the first category to determine a cause of a defect in the application.” (see, e.g., Salecker, para. 29-30; 58-60; only relevant changes are attributed as causes to an identified defect).
Salecker does not appear to disclose the underlined portions of the following limitations: “classifying elements in the set of changes into a first category comprising any change in code logic and a second category comprising a change in comments based on a set of predetermined rules.” To be more specific, Salecker does disclose classification of elements into multiple categories, and Salecker does disclose a category of changes comprising changes in comments and Salecker does disclose a category of changes comprising changes in code logic. (see, e.g., Salecker, para. 32, 36-37, 53, 58, 60). What Salecker does not disclose is categorizing changes in code logic into a first category and simultaneously categorizing changes in comments into a second, separate category. 
Zeidman discloses a tool for comparing source code files with a view toward detecting plagiarism. (Zeidman, Abstract). When comparing two source code files, comments and other differences (e.g., changed variable names, changed function names) in the source code files are disregarded while superficially changed “code structures” are nonetheless deemed to be identical to one another because they express the same logic. (Zeidman, para. 66-70). This analysis identifies genuine changes in code logic and discounts all other changes comprising, e.g., changes to comments and variable names, which do not change code logic. 
Salecker and Zeidman are directed toward software analysis and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the code logic analysis of Zeidman with the change analysis method of Salecker, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more precisely assess changes made to a body of software code. Accordingly, the instant claim is unpatentable over the combination of Salecker and 
Regarding claim 2, the combination of Salecker and Zeidman renders obvious “The method of claim 1, wherein the metadata comprises an abstract syntax tree (AST) that represents a syntactic structure of a source code, wherein each node of the AST denotes a content or structure related construct occurring in the source code.” (see, e.g., Salecker, para. 32, 53).
Regarding claim 5, the combination of Salecker and Zeidman renders obvious “The method of claim 2, wherein calling dependency trees are generated by extracting ASTs in the plurality of code versions.” (see, e.g., Salecker, para. 32, 53).
Regarding claim 6, the combination of Salecker and Zeidman renders obvious “The method of claim 1, the method further comprising: avoiding consideration of changes classified in the second category while determining the cause of the defect in the application.” (see, e.g., Salecker, para. 29; 33-37; 44-45; 58-60).
Regarding claim 7, the combination of Salecker and Zeidman renders obvious “The method of claim 1, wherein pruning is performed of potential candidates for analyzing the defects by using only changes classified in the first category to analyze the defects.” (see, e.g., Salecker, para. 29; 33-37; 44-45; 58-60).
Regarding claims 8-9, 12-16, and 19-20, the instant claims are equivalents of claims 1-2 and 5-7, differing only by statutory category. Accordingly, the rejections of claims 1-2 and 5-7 apply, mutatis mutandis, to claims 8-9 and 12-14; and the rejections mutatis mutandis, to claims 15-16 and 19-20.
Regarding claim 21, the combination of Salecker and Zeidman renders obvious “The method of claim 1, wherein occurrence of a change in method order and a mismatch in declaration of methods is classified into the first category.” (see, e.g., Zeidman, para. 66-70). 
Regarding claim 22, the combination of Salecker and Zeidman renders obvious “The method of claim 1, wherein occurrence of a change in method order but a match in declaration of methods is classified into the second category.” (see, e.g., Zeidman, para. 66-70).
Regarding claims 23-26, the instant claims are equivalents of claims 21-22, differing only by statutory category. Accordingly, the rejections of claims 21-22 apply, mutatis mutandis, to claims 23-24; and the rejections of claims 21-22 apply, mutatis mutandis, to claims 25-26.

Response to Arguments
	Applicants’ arguments in traversal of the standing claim rejections have been carefully considered but are moot in view of the foregoing new grounds of rejection.
 
Conclusion
	Any inquiry concerning this communication or earlier communications from the 

/Ryan D. Coyer/Primary Examiner, Art Unit 2191